                   Case 1:18-cv-00030 Document 251 Filed 09/11/20 Page 1 of 1
                                                                                        FILED
                                                                                           Clerk
                                                                                       District Court
                                                                                      SEP 11 2020
                                                                for the Northern Mariana Islands
                                                                By________________________
                                                                          (Deputy Clerk)
                                 IN THE UNITED STATES DISTRICT COURT
 1                               FOR THE NORTHERN MARIANA ISLANDS
 2
                                                           Case No. 1: 18-cv-00030
     TIANMING WANG et al,
 3                                    Plaintiffs,
 4                          v.
                                                           ORDER RE:
                                                           SETTLEMENT CONFERENCE
 5 GOLD MANTIS CONSTRUCTION                                STATEMENTS
   DECORATION (CNMI), LLC, et al.
 6                           Defendants.
 7

 8           A settlement conference in this matter will be held on September 21, 2020 at 9:00 a.m. before

 9   the Honorable Heather L. Kennedy.
            Parties must exchange settlement statements prior to the conference by September 17, 2020.
10
     Parties must also submit these statements along with any additional information that may assist the
11
     judge during settlement discussions, by emailing them to heather_kennedy@nmid.uscourts.gov. by
12   September 17, 2020. These statements will not become part of the case file and will only be used for
13   conducting settlement discussions in this matter. Any additional information submitted to the judge
14   only will not be shared with the other party without consent. Statements should include: a brief

15   outline of the facts of the case; undisputed issues and major issues in dispute; remedy sought,
     such as general damages, special damages          and punitive damages; previous demand(s) and
16
     counteroffer(s); and any other information which may encourage settlement of this matter. Settlement
17
     statements must be no longer than 10 double spaced typewritten pages. Each party must attend the
18
     conference with an authorized representative possessing settlement authority and counsel. Parties may
19   attend by videoconference and/or telephone as arranged with the Clerk’s Office prior to the
20   conference.
21
     SO ORDERED this 11th day of September 2020.
22
                                                                 ______________________
23                                                               HEATHER L. KENNEDY
24                                                               Magistrate Judge


                                                       1
